DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first-to-invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.
Status
1.	Claims 1-10 and 28-30 as filed on 5 December 2014 were examined and rejected in an Office action mailed 12 August 2016.  Applicant responded on 9 February 2017 cancelling claims 2-3, 10 and 28-30 along with adding claim 31.  Claims 1, 4-9 and 31 were examined and rejected on 26 May 2017.  An amendment after final was filed on 2 August 2017; in an advisory action mailed on 7 July 2017, that amendment was not entered.  
Applicant filed an RCE on 20 September 2017, adding claim 32.  Claims 1, 4-9 and 31-32 were examined and rejected on 22 March 2018.  Applicant responded on 18 June 2018, adding claims 33-34.  Claims 1, 4-9 and 31-34 were examined and rejected in an Office action 28 September 2018.  An interview was conducted on 27 November 2018 in which the difference between determinate and indeterminate soybeans were discussed.  Applicant responded on 19 February 2019 cancelling claims 33-34.  Claims 1, 4-9 and 31-32 were examined and rejected in an Office action mailed on 21 February 2020.  Applicant responded on 15 June 2020.  Claims 1, 4-9 and 31-32 were examined and rejected in an Office action mailed 29 September 2020.  Applicant responded after final on 28 December 2020 but the claims were not entered in an advisory action mailed on 27 January 2021.  Applicant filed an RCE on 28 January 2021 requesting entry and examination of the 28 December claims.  Claims 1, 4-9 and 31-32 were examined and rejected in an Office action mailed on 17 May 2021.  Applicant responded on 16 September 2021, adding claims 35-36.  Claims 1, 4-9, 31-32 and 35-36 were examined and rejected in an Office action mailed 24 November 2021.  Applicant filed an RCE and submitted arguments without amending, cancelling or adding any claims v("Response").
1, 4-9, 31-32 and 35-36 are examined herein.

Examiner’s Notes 
2.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Full sunlight is approximately 2000 µmoles m-2 s-1.  See e.g. Apogee Instruments, https://www.apogeeinstruments.com/conversion-ppfd-to-lux/, accessed 18 February 2020.  Therefore claim 4 requires at least fourteen hours per day with a light intensity of at least half full sunlight throughout the 14 hours.  It is reasonable to interpret the amount of sunlight impacting a field as being at least half intensity for approximately half the day.  In view of this, a day length of 28 hours would be required to achieve the level of illumination required by claim 4.  The limitations of claim 4 can only be reasonably interpreted as being satisfied, at least in part, by using artificial light at least in the morning and evening.  
Additionally, although claims 4 and 5 require temperature ranges, there is no requirement in the claims that the temperature ranges are required throughout the long day conditions and short day conditions.

35 USC § 112(b)-based Claim Rejections - 
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claims 1, 4-9, 31-32 and 35-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “induce indeterminate flowering.”  The meaning of this combination of terms is indefinite.  
Applicant’s arguments submitted 22 February 2022 are fully considered but are not persuasive.
The limitation “induce indeterminate flowering” was added on 15 June 2020.  The response was signed by Thomas Hiesberger.  The only pending rejections were under 35 USC 103 (Office action of 21 February 2020).  It is therefore important to understand this limitation to understand the scope of the claim.
The term “indeterminate flowering” that can be “induced” is not defined by the claim and the specification does not provide a standard for ascertaining the requisite phenotype.  To determine the scope of the claim, one must determine the meaning of “indeterminate flowering” to be able to recognize if it has been “induced.”
The terms ‘determinate’ and ‘indeterminate’ are usually used to phenotypically characterize soybean plants based on the underlying genetics.  
Tian et al. teaches that 
Based on the timing of the termination of apical stem growth, most soybean cultivars can be classified into two categories of stem growth habit, commonly known as indeterminate and determinate types.

Previous studies demonstrated that the stem growth habit in soybean was primarily controlled by Dt1 locus and that the indeterminate phenotype controlled by Dt1/Dt1 was dominant or incompletely dominant over the determinate phenotype controlled by dt1/dt1.

Tian et al.(2010) Proc Natl Acad Sci (USA) 107(19):8563-68, 8563.
Heatherly & Smith teaches that both indeterminate and determinate soybeans increased height and node number after the start of blooming, i.e. that growth conditions can allow determinate soybeans to display indeterminate characteristics.  Heatherly & Smith (2004) Crop Sci 44:1855-58, 1855.
Kakiuchi & Kobatra teaches that Peking is semi-intermediate.  Kakiuchi & Kobatra (2006) Plant Prod Sci 9(1):20-26, 21.
Kato et al., in a recent article, teaches the genetics associated with the phenotype.  Kato et al. (2019) Breed Sci 69:151-59, e.g. p. 151.  See also Hartung et al. (1981) Crop Sci 21(1):51-56.
The terms determinate and in determinate are used to distinguish soybean cultivars.  Monsanto has filed numerous, probably hundreds, patent Applications where the growth habit is used to distinguish cultivars based on the genetics of the cultivar.  The instant application is or was assigned to Monsanto based on the front page of WO 2010/028205 A1.  
Applicant / Monsanto has characterized the genetics behind soybean cultivars as resulting in determinate or indeterminate growth habits.  For example, Luzzi, US Patent No. 6,121,518 (col. 5); Brown, US Patent No. 6,124,527 (col. 5); Brown, US Patent No. 6,121,516 (col. 5); and Eby, US Patent Publication No. 2009/269475 A1.
In view of the above, it is indefinite what the scope of “indeterminate flowering” in the context of something that is induced.  Does it only refer to plants that are genetically indeterminate?  If so, does it include ‘semi-indeterminate’ soybean plants?  Or does it only recite a property of the claimed plant where, as in Heatherly & Smith, a soybean plant displays the phenotype of indeterminate flowering in spite of being genetically determinate?
Thus one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of the claim cannot be determined.  
Dependent claims are included in this rejection because none provide limitations obviating this rejection.
Applicant’s Arguments & Response
Applicant argues against the rejection.  Response, pp. 4-6.  Applicant reviews the rejection and four references discussed on pages 3-4 of the Office action, Tian et al., Heatherly & Smith, Kakiuchi & Kobatra and Kato et al. and introduces another set of nomenclature to refer to the articles.
Prior to the discussion of Kuroda et al. and Brown, Applicant points out a typographical error in the Office action in its discussion of Kakiuchi & Kobatra.  Response, p. 5 (top).  The instant rejection corrects the typographical error.  Applicant also points out that Kakiuchi & Kobatra uses the term “semi-intermediate.”  Response, p. 5 (citing to p. 21).
Applicant argues that the teachings of Tian et al., Kato et al., Kakiuchi & Kobatra and Hartung et al. are background information relating to the genetics behind growth habit, e.g. indeterminate growth habit.  Response, p. 4.
Applicant quotes from Kakiuchi & Kobatra on page 5.  The full quote is:
Peking was an ancestral line of US cultivars and selected as a determinate cultivar, but Peking has some characteristics typical for both determinate and semi-indeterminate types, and has been called a tall-determinate type.

Kakiuchi & Kobatra, p. 21, col. 1, ll. 30-35 (citing to personal communication).
The full quote, not the partial quote provided by Applicant, supports the rejection.
Applicant reviews the teachings of Heatherly & Smith.  Response, pp. 5-6.  Applicant emphasizes that the genetics is complex and further that under certain growth conditions, it can be difficult to distinguish the two.  Response, p. 6 (citing to Heatherly & Smith, probably p. 1855, col. 2, 1st full para.)  
Applicant alleges that “a skilled worker would not confuse determinate vs. indeterminate flowering under growth conditions as recited.”  In view of the analysis by Applicant of Heatherly & Smith and the analysis in the Office action, that statement is unsupported.
Applicant argues that the genetics behind determinate and indeterminate is not unimportant.  Response, p. 6.  Applicant argues that the limitation in question is a phenotype.  Id.  Applicant concludes the argument by stating that “since seeds do not themselves flower, directly classifying such cultivars by their flowering phenotype is not possible at that growth stage absent additional information on pedigree.”  Response, p. 6 (middle of last para.).  However, no information or requirement about the plant’s pedigree is provided by the claim.
Applicant’s argument confirms the indefiniteness of the claims.  Applicant parses words such as ‘determinate,’ ‘semi-determinate,’ and ‘determinate’ approximately 30 times in the response.  Nowhere does Applicant describe the phenotype that is ‘indeterminate flowering’ is or, for example, cite its use in an article.  
On page 5, at the start of the first full paragraph, Applicant states, 
Applicants also respectfully submit that the terms unclear in view of the Action, rather than "indeterminate" or "indeterminate flowering", are instead "semi-determinate" and/or "semiindeterminate", which are however not recited in the claims. A rejection for lack of clarity of a non-recited claim term does not make logical sense.

The undersigned respectfully submits that the above position does not make logical sense.  The limitation “indeterminate flowering” in the soybean art cannot be determined in isolation.  Unless, of course, Applicant only means the term to mean an indeterminate soybean plant that flowers.  
The terms determinate and indeterminate are used in the art to describe stem growth.  The Office agrees.  With Applicant’s position.  At issue is the meaning of the limitation “indeterminate flowering” in the context of being able to induce it  Applicant uses the term “determinate” or related terms such as “indeterminate” approximately thirty times in the response.  Applicant argues that the term  in question is a phenotype.  But what is that phenotype?  
Applicant argues that “indeterminate: relates to stem growth.  The examiner agrees that the limitation “indeterminate” relates to stem growth.  Obviously “flowering” has a clear meaning in the art.  Therefore, based on Applicant’s argument, the combined limitation appears mean an indeterminate soybean plant that flowers.  Thousands of such plants can be observed in the American Midwest every summer.  Why go through the preceding steps?  
Applicant’s argument is not persuasive.


35 USC § 103 – based Claim Rejections
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.	Claims 1, 32 and 35-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39.
Applicant’s arguments submitted 22 February 2022 are fully considered but are not persuasive.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:a.	Determining the scope and contents of the prior art.b.	Ascertaining the differences between the prior art and the claims at issue.c.	Resolving the level of ordinary skill in the pertinent art.d.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is drawn to a method for increasing yield of a soybean plant comprising the steps:(1) planting a seed; (2) growing the plant under long-day growing conditions where these conditions comprise at least about 14 hours of light per day; (3) prior to the plant growth stage of about V4 initiating growing the plant under short day growing conditions for about 3 to about 21 days where these conditions comprise about 9 to about 11 hours of light per day; (4) returning the plant to long day growing conditions until seed form.
The claim cites and requires two consequences of the first four active method steps.  First more seed is formed.  Second, the active method steps induce indeterminate flowering.
The limitation “induce indeterminate flowering” is currently rejected under 35 USC 112(b).
Borthwick & Parker teaches growing soybean plants under long day conditions, transferring them to short day conditions, and then returning them to long day conditions.  Borthwick & Parker, abstract.  In particular, Borthwick & Parker teaches growing soybean plants under long day conditions of about 17 hours.  Id., p. 826, 1st full para. After about 40 days, when there were five leaves, plants were transferred to short day conditions. Id.  It is reasonable to interpret the five leaf/ V5 stage as being "about V4" in the absence of a precise definition in the specification. (See also Applicant's statement in the response filed on 15 June 2020 - "6th trifoliate leaf growth stage which is understood to be ~V5, i.e. "about V4" growth stage." P. 6, II. 18-19.)  In the alternative, this is a 'simple substitution of one known element for another to obtain predictable results.' E.g. MPEP § 2141 (lll)(C).
Borthwick & Parker's Table 1 teaches the short day conditions used where columns E and F fall within the scope of claim 1 and claim 32.  Borthwick & Parker at 827.It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to use the varying long and short days are taught by Borthwick & Parker.
Borthwick & Parker does not teach seed formation, but, given that the plant is soybean where the economic value attaches to seeds, allowing seeds to form is obvious in view of the flowers taught by Borthwick & Parker. E.g. id., p. 829.
Regarding the properties recited in part (iv) and in the last line, as consequences of practicing the method, in 2009, the Federal Circuit addressed the question whether a previously undiscovered property of a composition that was otherwise obvious provides a patentable distinction?  The Federal Circuit held that it did not, stating that "[e]ven if no prior art of record explicitly discusses the [limitation], the ... application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed invention], but rather a property necessarily present in the [claimed invention]." In re Kubin, 561 F.3d 1351, 1357-58, 90 USPQ2d 1417, 1422 (Fed. Cir. 2009) (as quoted in Par Pharm., Inc. v Twi Pharm., Inc., 773 F.3d 1186, 112 USPQ2d 1945, 1952 (Fed. Cir. 2014).
This is confirmed by the MPEP § 2112 (v) and§ 2112.01. "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. MPEP § 2112.01 (citing to In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)). The burden of proof then shifts to the applicant to demonstrate that the product does not necessarily possess the properties of the claimed invention. In re Best., pp. 195 USPQ 433-34.
Therefore claims 1 and 32 are obvious.  Claims 35-36 are included in this rejection because they recite additional properties that are produced as a consequence of practicing the method - soybeans are known by an ordinary artisan as having branches, internodes, and pods.


5.	Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of the annual temperatures at the St. Louis Science Center (data from Nat'I Centers for Environ lnfor (http://www.ncdc.noaa.gov/cdo-web/confirmation), accessed 5 August 2016).
Claim 1 is obvious over Borthwick & Parker. Borthwick & Parker.  Claim 5 requires a day temperature range between about 78 °F to about 82 °F and a night temperature between about 66 °F and about 70 °F during short day growing conditions. However, there is no requirement in the claim that those temperatures are maintained throughout the short day conditions. Thus the temperature ranges are consistent with those of, e.g. St. Louis Science Center (data from Nat'I Centers for Environ. lnfor. (http://www.ncdc.noaa.gov/cdo-web/confirmation), accessed 5 August 2016).  Therefore claim 5 is obvious.


6.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of Hamner (1969) "Glycine max (L.) Merrill," in The Induction of Flowering, ed. LT Evans, pp. 62-89.
Claim 1 is obvious over Borthwick & Parker.  Borthwick & Parker, however, does not teach growing the plants under conditions that restrict vegetative growth.  Hamner teaches that it "is generally accepted that exposure to short days induces flower bud formation while decreasing the rate of vegetative growth in many short-day plants including soybeans." Hamner, p. 64. Hamner also teaches the value of restricting pot size and appropriate choice of fertilizer to decrease vegetative growth and increase flowering. Id.
It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to vary conditions as recited in claim 6 because the concepts were routine in the art. Given the level of skill in the art at the time of Applicants' invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Thus claim 6 is obvious.


7.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of Hamner (1969) "Glycine max (L.) Merrill," in The Induction of Flowering, ed. LT Evans, pp. 62-89 in further view of Hess & de Kroon (2007) J. Ecol 95:241-51.
As seen above, claim 6 is obvious over Borthwick & Parker and Hamner.  Neither reference, however, teaches growing the plants under soil volumes that restrict vegetative growth, i.e. the limitations of claim 7. Hess & de Kroon, however, teaches that the "size and shape of soil volume can strongly affect plant growth and development."  Hess & de Kroon, p. 242 (near bottom of first column; see also Table 1 ). It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to vary the soil conditions to those recited in claim 7 because such concepts were routine in the art as seen in Hess & de Kroon.  Given the level of skill in the art at the time of Applicants' invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Claim 7 is thus obvious.
Further, In the absence of any teachings by Applicant of unexpected results relating to the exact volumes recited in claim 7, claim 7 is also obvious as merely reciting design choices for soil volumes.  See e.g. MPEP § 2141 (lll)(B).


8.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of Thomas & Raper (1976) Crop Sci 16(5):667-72.
As seen above, claim 1 is obvious over Borthwick & Parker. Borthwick & Parker, however, does not teach growing the plants with nutrients that support seed development.  The importance of obtaining seeds from soybean is obvious in view of the economic importance of the crop.  Further, Thomas & Raper teaches growing the plants in a nutrient solution (p. 668) and obtaining seeds in Experiment II.  Thomas & Raper, p. 670.  Thomas & Raper teaches a soybean plant, which is a short day plant, first grown under long day conditions, transferred to short day conditions, and then returned to long day conditions.  See, e.g., Thomas & Raper Figure 1 & abstract.  Thus claim 8 is obvious.


9.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of: Thomas & Raper (1976) Crop Sci 16(5):667-72; Hess & de Kroon (2007) J. Ecol 95:241-51 and
Downs & Hellmers (1975) Environ Exper Control Plant Growth, p. 107 (only page 107 is provided).
As seen above, claims 1 and 8 are obvious in view of Borthwick & Parker and Thomas & Raper. Neither of these references specify the nutrients listed in claim 9.  However, Hess & de Kroon further teaches that nutrients available to a plant can be varied (e.g., Figure 2); and additionally, Thomas & Raper teaches that plants were provided nutrients to promote development.  Thomas & Raper, p. 321.  The nutrients recited in claim 9 are unexceptional in view of the art. See, e.g., Downs & Hellmers, p. 107.  Hess & de Kroon additionally teaches that nutrients and soil volume affect both total and reproductive biomass. Hess & de Kroon, p. 249, 2nd col.  It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to vary the nutrients to those recited in claim 9 because the concepts were routine in the art. Given the level of skill in the art at the time of Applicants' invention, one of ordinary skill in the art would have had a reasonable expectation of success.  Therefore, in the absence of any teachings by Applicant of unexpected results relating to the soil volumes, nutrients, conductivity and pH recited in claims, claim 9 is obvious.


10.	Claim 31 is rejected under 35 U.S.C. 103(a) as being unpatentable over Borthwick & Parker (1938) Bot Gazette 99:825-39 in view of:  Thomas & Raper (1976) Crop Sci 16(5):667-72; Sysoeva & Markovskaya (2006) Russ J Dev Biol 37(1 ):16-21; and Downs & Thomas (1990) Biotronics 19:19-32.
As seen above, claim 1 is obvious over Borthwick & Parker.  Borthwick & Parker does not teach the light intensity and temperature ranges recited in claim 31. Claim 31 requires a light intensity of about 700 to about 900 μmoles/ m2s 1 for short day conditions. Claim 31, however, does not require that light intensity throughout the short day conditions.
It would have been prima facie obvious to one of ordinary skill in the art at the time of Applicants' invention to vary the light intensities and temperatures to fall within the ranges recited in claim 31 because recited light intensities is routine in the art.  This can be seen from the following references.  
(1) Sysoeva & Markovskaya teach that light intensity levels can be adjusted to determine optimum levels for soybean development. See e.g., Sysoeva & Markovskaya, p. 19, figure in upper right.
(2) Thomas & Raper teaches a light intensity of 48 klux. Thomas & Raper, p. 668.  According to the website "Lighting Radiation Conversion (http://www.egc.com/useful_info_lighting.php; accessed 3 August 2016), 48 klux converts to 912 micromoles per m-2s-1 – it is reasonable to interpret 912 as falling within the scope of "about 900."
(3) Downs & Thomas teaches a routine light intensity of 650 micromoles per m-2s-1 - it is reasonable to interpret 650 as falling within the scope of "about 700." Downs & Thomas, p. 20.  Thus claim 31 is obvious.
Applicant's Arguments & Response
Applicant argues against the rejection.  Response, pp. 7-8.  
In the first paragraph Applicant recites various points they do not concede.  Applicant argues that Borthwick & Parker does not teach long day > short day > long day.  Applicant requests withdrawal of the rejection.  In the second paragraph, Applicant reviews the various rejections.  
As seen in the rejection above, Borthwick & Parker does in fact teach long day-to-short-day-to-long-day in the abstract.
Applicant did not any separate arguments against the rejections which included references in addition to Borthwick & Parker.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.   Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


11.	Claims 1, 4-9, 31-32 and 35-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of US Patent No. 8,935,880 B2, issued 20 January 2015.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the issued claims are a genus encompassing of the instant claimed species.  The instant application is a continuation of the application that became US Patent No. 8,935,880 B2.


12.	Claims 1, 4-9, 31-32 and 35-36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-44 of US Patent No. 11,122,753 B2 as well as claims 1-3, 14, 16-18, 22, 31, 33-34, 36-38 of copending Application No. 17/372, 157 (a continuation of the patent).
. Although the conflicting claims are not identical, they are not patentably distinct from each other.
The claims of the '157 Application are generalized statements of the currently pending claims. Although they mention starting the process in a field, that is obvious in view of the fact that the claims deal with crop plants.
The claims of the ‘753 Patent recite a plethora of numerical values within the instant claimed ranges.  For example, claim 1 of the ‘753 Patent recites 13 hours and claims 20-24 recite various light intensities.
Applicant’s Argument and Response
Applicant requested that the rejection be held in abeyance.  Response, p. 8.  The rejection is maintained.

Conclusion
13.	 No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663                                                                                                                                                                                                        





Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805.  The examiner can normally be reached on Monday - Friday, 0800 to 1830 Mtn.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL T BOGGS/Examiner, Art Unit 1663